CASE    NUMBER         :    PD-1418-14
                                 COA NO.01-14-002S4-CR

                                     IN        THE            COURT


                                                 OF


                                     CRIMINAL            APPEALS
                                                                                    RECEIVED IN
                                                                                  COURT OF CRIMINAL APPEALS
                                                                                          FEB 25 >0la
                                RICHARD A. DUNSMOREJ
                                          -APPELLANT-                               Ab@$Ae88it,Gtefk
                                                vs .



                                 THE      STATE          OF    TEXAS                           FILED IN
                                          -APPELLEE-                                 COURT OF CRIMINAL APPEALS
                                                                                              FEB 27 2: j
                        NOTICE                  OF             APPEAL
                                                                                           Abel Acosta, Clerk


   DEFENDANT/APPELLANT in Matters 56909& 56910 Post Conviction Filings
hereby SERVES     NOTICE        OF         APPEAL                     as to the Texas Court of
Criminal Appeals REFUSING (IE:Not Having The Veracity or Integrity to.
DEAL, with the CORRUPTION in Brazoria County Texas Courts and/or the Office
of the District Attorney Jeri Yenne)                to Address the ISSUES in the PETITION
FOR DISCRETIONARY REVIEW previously filed by the DEFENDANT/APPELLANT.




       FEBRUARY   23rd,2015
                                                                      Richard      A.Dunsmore/Pro        Se
                                                                      C.T.TERRELL UNIT/#1826868
                                                                      1300 F.M.655(Brazoria Go)
                                                                      ROSHARON        ,    TEXAS   77583


                               CERTIFICATE               OF    SERVICE




   I CERTIFY that a True and Correct COPY of this NOTICE OF APPEAL has been
SERVED by 1st Class Mail upon DA-Jeri Yenne at the^ftrazoria/Cc/unty District
Attorney's Office at 111 East Locust Street,Room ^y8A, Ang^/et^on, Texas 77515
on 2/23/2015.

                                                               BY:
                                                                     Richard      A.Dunsmore,Pro        Se
                                                                       Pro   Se    Defendant


                                           1   01    4
                                    CASE     NUMBER:                PD-1419-14
                                          COA No.   01-14-00274-CR



                                           IN       THE                     COURT


                                                        O       F


                                           CRIMINAL                 APPEALS




                                                                                                        COURT OF CRIMINAL APPEAL?
                                          RICHARD           A.DUNSMORE
                                                -APPELLANT-
                                                                                                                 RE3 27 ::.'j
                                                        vs .

                                                                                                               Abel Acosta, Clerk
                                          THE-STATE             OF          TEXAS



                               NOTICE                       O       F               P   P   E   A   L




  DEFENDANT/APPELLANT          in Post Conviction Matters                                   in Cause           Numbers    56909       &

56910 in the 412th Judicial District Court of Brazoria County,Texas hereby
SERVES    NOTICE             OF     APPEAL                          as to'the Texas Court of Criminal
Appeals   REFUSING TO HEAR            (IE:Not Having the Veracity or Integrity to DEAL
with the CORRUPTION in the Brazoria County Courts                                               and/or the Office of the
Brazoria County District Attorney-Jeri Yenne)                                       as addresss the ISSUES in the
PETITION FOR DISCRETIONARY REVIEW previously filed by the DEFENDANT/APPELLANT




                                                                                        Richard          A.Dunsmore,Pro         Se

   FEBRUARY      23rd,2015                                                              C.T.TERRELL UNIT/#1826868
                                                                                        1300 F.M.655(Brazoria Co)
                                                                                        ROSHARON           ,     TEXAS    77583

                                     CERTIFICATE                    OF       SERVICE



   I   CERTIFY    that   a   True   and    Correct              COPY         of    this     NOT                           has    been
SERVED by 1st Class Mail upon DA-Jeri Yenne at the                                                                        DA's       OFFICE
at 111 East Locust Street,Room 408A ,Ang_leton ,Texas                                                                 '/2015

                                                                                  BY:
                                                                                        Richard          A.Dunsmore,Pro         Se
                                                                                            Pro     Se    Defendant




                                                    2       of          4
                                   CASE    NUMBER:             PD-1420-14
                                         COA No.       01-14-0306-CR




                                          IN       THE             COURT


                                                       O   F


                                         CRIMINAL              APPEALS
                                                                                           COURT OF CRIMINAL APPE/"

                                         RICHARD        A.DUNSMORE                                    FB 27 Z3
                                               -APPELLANT-


                                                       vs .                                      Abel Acosta, Cierk

                                         THE   STATE         OF     TEXAS
                                               -APPELLEE-




                             NOTICE                    O   F        APPEAL



  DEFENDANT/APPELLANT         in the Post Conviction Matters                               in Cause Numbers            56909

& 56910 in the 412th Judicial District Court of Brazoria County,Texas hereby
SERVES    NOTICE            OF     APPEAL                      as   to       the     Texas      Court   of     Criminal

Appeals    REFUSING TO HEAR          (IE:Not Having The Veractity or Integrity to DEAL
with the CORRUPTION in the Brazoria County Courts                                     and/or the Office of the
Brazoria County District Attorney-Jeri Yenne                                   and/or the Brazoria County
Sheriff's Department and the DFPS-Child Protective Services Division's Case
worker-Sharon McNair and BCSD Investigator Buck Henson)                                         to address the ISSUE
of the NEED for a COURT OF INQUIRY into their actions as was addressed in the
PETITIONcFOR DISCRETIONARY REVIEW previously filed by the Defendant/Appellant




         FEBRUARY   23rd,2015                                                      Richard A.Dunsmore,Pro Se
                                                                                   C.T.TERRELL UNIT/#1826868
                                                                                   1300 F.M.655(Brazoria Co)
                                                                                   ROSHARON       ,    TEXAS     77583


                                    CERTIFICATE                OF   SERVICE


   I   CERTIFY   that   a   True   and   Correct           COPY         of    this    NOTI                   'AL has    been
SERVED by 1st Class Mail upon DA-Jeri Yenne at the B                                                         ty District
Attorney's Office at 111 East Locust Street,Room 408^                                                     Texas    77515
on 2/23/2015.
                                                                             BY:
                                                                                   Richard      A.Dunsmore,Pro         Se
                                                                                     Pro   Se    Defendant
                                                   3    of     4    J
                               CASE   NUMBER:         PD-1421-14
                                  COA No. 01-14-00307-CR


                                   IN     THE              COURT


                                              O   F


                                  CRIMINAL            APPEALS


                                                                                           FILED IN
                                  RICHARD     A.DUNSMORE
                                                                                    COURT OF CRIMINAL APPEALS
                                        -APPELLANT-


                                              vs .
                                                                                               FEB O2 H

                                  THE   STATE         OF    TEXAS
                                                                                             Abel Acosta, Clerk
                                        -APPELLEE-




                          NOTICE              O   F         APPEAL




   DEFENDANT/APPELLANT in the Post Conviction Matters in Cause Numbers 56909
& 56910 in the 412th Judicial District Court of Brazoria County,Texas hereby
SERVES    NOTICE          OF   APPEAL                 as    to   the       Texas    Court      of   Criminal

Appeals   REFUSING TO HEAR (IE:Not Having the Veracity or Integrity-to DEAL
with the CORRUSTION in the Brazoria County Courts                           and/or       the Office of the
Brazoria County District Attorney-Jeri Yenne                       and/or the Brazoria County
Sheriff's Department and the DFPS-Child Protectice Services Division's Case-
Worker=Sharon McNair and        BCSD Investigator Buck Hesnon)                          to address the
ISSUE of the NEED for a        COIRT OF INQUIRY into their actions as was addressed
in the PETITION FOR DISCRETIONARY REVIEW previsously Filed by the Defendant/
Appellant.

                                                                         ResK/qfctJyuyl]>Kr S/ajoBfltted By

                                                                         RiclYard A .Dunsmore ,Pro Se
   FEBRUARY   23rd,2015                                                  C.T.TERRELL UNIT/#1826868
                                                                         1300 F.N.655(Brazoria Co)
                                                                         ROSHARON        ,    TEXAS       77583

                                CERTIFICATE           OF    SERVICE


  I CERTIFY that a   True and Correct COPY of                    this NOT                                 s    been
SERVED by 1st Class Mail upon DA-Jeri Yenne at the                                                        District
Attorney's Office at 111 East Locust Street,Room 40                                                           77515
on 2/23/2015.
                                                                   BY:
                                                                         Richard    A.Dunsmore,Pro              Se
                                                                             Pro   Se    Defendant
                                          4   of      4
           CASE NUMBERS: PD-1418-14/PD-1419-14/PD-1420-12 & PD-1421-14
          COA NUMBERS: 01-14-00251-CR/01-14-00274-CR/01-14-00396-CR & 01-14-00307-CR
                 TRIAL COURT NUMBERS: Post Conviction Matters in 56909 & 56910
                  in the 4I2th Judicial District Court of Brazoria County,Texas
                 the Honorable Judge W.Edwin Denman-Presiding in 2014/2010/2008


         NOTICE OF APPEAL/REQUEST FOR RECONSIDERATION TO A HIGHER STATE
   and/or FEDERAL COURT DISTRICT COURT and/or 5th CIRCUIT COURT OF APPEALS


TO:JUSTICES OF THE TEXAS COURT OF APPEALS
   :HONORABLE     JUDGE         W.EDWIN       DENMAN
   ^SENIOR JUDGE the HONORABLE ROBERT J.KERN-via & and-:PRESIDING JUDGE
     OLEN UNDERWOOD of the TEXAS SECOND JUDICIAL REGION
   rDISTRICT ATTORNEY FOR BRAZORIA COUNTY,TEXAS-Mrs.Jeri Yenne -and-the
       ATTORNEY. GENERAL OF THE STATE OF TEXAS                                                       •"   /**"''
RE:Texas Rule of Appellant Procedure 29.5 and any and all other Applicable
    Rules dealing with Action by the Trial Court while ORDERS of said Court
    are being Complained about on Appeal.

SUBJECT:Limit(s) of AUTHORIZATION as provided in theORDER OF ASSIGNMENT BY
           TH3. PRESIDING JUDGE OLEN UNDERWOOD on February 11th,2015

GREETINGS s '      "' ''• • '
                The Following NOTICES.) have been given:
 '"^                    . DEFENDANT/APPELLANT in the Post Conviction Matters in Cause Numbers
                 .56909 & 56910 in the 412th Judicial District Court of Brazoria County,Texas
                .hereby SERVES          NOTICE          OF   APPEAL        as to the Texas Court of Criminal
                 Appeals        REFUSING TO HEAR        (IE:Not Having The Veracity or Integrity to DEAL
                with the CORRUPTION in the Brazoria County Courts               and/or    the Office of the
                 Brazoria County District Attorney-Jeri Yenne and/or the Brazoria County
                Sheriff's Department            and the TX DFPS-Child Protective Services Division's
                Caseworker Sharon McNair and BCSD investigator Buck Henson). to addrss the
                 ISSUE of the       NEED        for a   COURT OF INQUIRY   into their actions as was
                addressed in the PETITION FOR DISCRETIONARY REVIEW previsusly filed by
                 the Defendant/Appelland.'.             (as to PD-1420.& 1421-14)
                                                                                    -and-:DEFENDANT/APPELLANT
                in the Post Conviction Matters in Cause Numbers 56909 & 56910 in the 412th
                Judicial District Court of Brazoria County,Texas SERVES NOTICE OF
                APPEAL as to the Texas Court of Criminal Appeals REFUSING TO HEAR
                • (IE:Not Having the Verac ity or Integrity to DEAL with the CORRUPTION in the
                  Brazoria County Courts and/or the Office of the Brazoria County District
                Attorney-Jeri Yenne) as addressed in the ISSUES of the PETITION FOR DISCRETIONARY
                REVIEW previously filed by the Defendant/Appellant, (as to PD 1413 & 19 - 14)

  Defendant/Appellant still wishes to RESOLVE these MATTERS as Permitted by
Appellant Procedure 29.5, ETC. ..^
                                   ./   '"'                             Resj^ctySOfrv, Sub
                                                                       Richarov^A.DoiTsmore , Pro Se
                                                                       C.T.TERRELL UNIT/#1826868
                                                                       1300 F.M.655(Brazoria Co)
                                                                       ROSHARON      ,   TEXAS   77583